Citation Nr: 1102945	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  04-42 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for tricompartmental38 C.F.R. 
§  arthritis, left knee, to include as secondary to a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, D.E.


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from September 
1983 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, 
which denied service connection for a left knee disorder.

A Travel Board hearing was held in April 2007 with the Veteran in 
Atlanta, Georgia, before the undersigned Veterans Law Judge, who 
was designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

This matter was previously remanded by the Board in October 2007, 
and again in October 2009, for additional development.  That 
development has been completed, and the case is once again before 
the Board for appellate review.


FINDING OF FACT

The Veteran's left knee disorder is not etiologically related to 
service or a service-connected disability.


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by active 
service, and is not proximately due to or aggravated by a 
service-connected disease or injury.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 
3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2010).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The Board notes that 
effective May 30, 2008, VA amended its regulations governing VA's 
duty to provide notice to a claimant regarding the information 
necessary to substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a 
letter dated in December 2003 was sent to the Veteran in 
accordance with the duty to notify provisions of the VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified 
of the evidence that was needed to substantiate his claim; what 
information and evidence that VA will seek to provide and what 
information and evidence the Veteran was expected to provide, and 
that VA would assist him in obtaining evidence, but that it was 
his responsibility to provide VA with any evidence pertaining to 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  In this case, although the notice provided did not 
address either the rating criteria or effective date provisions 
that are pertinent to the appellant's claim prior to its initial 
adjudication, such error was harmless given that service 
connection is being denied, and hence no rating or effective date 
will be assigned with respect to this claimed condition.

Moreover, the Board notes that the Veteran was not notified of 
the criteria for establishing service connection secondary to a 
service-connected disability.  However, as discussed below, the 
Veteran is not service-connected for a right knee disability.  
Therefore, VCAA notice is not required because the claim is 
barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 
230 (2000).

The Veteran's service treatment records, private treatment 
records, Social Security Administration (SSA) records, VA 
authorized examination reports, lay statements, and hearing 
transcript have been associated with the claims file.  The Board 
specifically notes that the Veteran was afforded VA examinations 
with respect to his disabilities.  38 C.F.R. § 3.159(c)(4).  When 
VA undertakes to provide a VA examination or obtain a VA opinion, 
it must ensure that the examination or opinion is adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA 
examinations obtained in this case are adequate as they are 
collectively predicated on a review of the claims file; contain a 
description of the history of the disability at issue; document 
and consider the relevant medical facts and principles; and 
provide an opinion as to the etiology of the Veteran's left knee 
disability.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issues on appeal has been met.  38 C.F.R. § 
3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence 
and arguments in support of his claim.  The Veteran and his 
representative have not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
The record is complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2010).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).

Active military, naval, or air service includes any period of 
active duty for training (ADT) during which the individual 
concerned was disabled or died from a disease or injury incurred 
in or aggravated in the line of duty, or any period of inactive 
duty training (IADT) during which the individual concerned was 
disabled or died from an injury incurred in or aggravated in the 
line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. 
§ 3.6(a), (d) (2010).  ADT includes full- time duty performed for 
training purposes by members of the Reserves and National Guard 
of any state.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 
3.6(c)(1), (3) (2010).  Presumptive periods do not apply to ADT 
or IADT.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Thus, service connection may be granted for a disability 
resulting from a disease or injury incurred or aggravated while 
performing ADT, or from an injury incurred or aggravated while 
performing IADT.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).

Service treatment records are negative for any complaints, 
treatment, or diagnoses of a left knee injury in service.  The 
Veteran underwent an enlistment examination in April 1983.  No 
relevant abnormalities were noted.  In January 1984, the Veteran 
was seen for right knee pain.  The treating physician noted lots 
of crepitus in the right knee with minimal crepitus in the left 
knee.  The Veteran declined to undergo a separation examination.

Private treatment records show the Veteran complained of 
bilateral knee pain in October 1988, possibly due to an assault.

Additional private records dated April 2001 reflect complaints of 
left knee pain subsequent to a fall on an escalator, though the 
notations by the treating physician primarily discuss right knee 
symptoms.

In June 2003, the Veteran sought treatment for bilateral knee 
pain which had its onset 2 days earlier.  The Veteran indicated 
he had stepped down onto a concrete curb wall and injured 
himself.  On examination, there was no gross deformity, but there 
was some tenderness on palpation.

The Veteran testified at a Travel Board hearing April 2007.  He 
stated that his left knee condition was the result of added 
weight he placed on the knee to compensate for his right knee 
condition.  This resulted in swelling and pain.  He was told by 
his doctors that the gap between his ligaments and cartilage was 
closing, which was the result of compensating for his right knee.

The Veteran underwent a VA examination June 2009.  With respect 
to his left knee, he reported having achiness in the knee since 
the late 1990's.  It would swell up from time to time, but there 
was no locking or giving way.  He was generally able to function 
quite well on the left knee.  However, when his right knee acted 
up, he had to put more weight on his left knee, which aggravated 
the left knee.  He had no flare-ups in the left knee, and did not 
utilize a brace or other device.  On examination, range of motion 
was -1 degree to 130 degrees.  There was no additional limitation 
on repetitive motion.  There was good stability in the 
mediolateral and anteroposterior planes.  There was no swelling, 
effusion, or inflammation.  X-rays show mild narrowing of the 
medial, lateral, and patellofemoral compartments.  He was 
diagnosed with left knee tricompartmental arthritis.

The Veteran underwent an additional VA examination in February 
2010.  The examiner was the same examiner who conducted the June 
2009 examination.  The Veteran stated that he had difficulties 
with his knee since the late 1990's.  He currently treated his 
condition with Motrin and ice.  He used a cane to walk, and 
sometimes used a brace for his left knee.  Walking too much 
aggravated his condition, though his walking tolerance was mainly 
limited by his right knee.  He denied any flare-ups in the left 
knee.  Examination revealed the Veteran's gait was antalgic on 
the right knee.  Range of motion of the left knee was -1 degree 
to 130 degrees without painful motion.  There was no evidence of 
any additional limitation of motion following repetitive testing.  
There was some non-tender patellofemoral crepitation.  X-rays 
revealed early tricompartmental degenerative joint disease.  The 
examiner opined that it was less likely than not that the 
Veteran's left knee condition originated during his period of 
active duty for training between September 1983 and June 1984.  
The Veteran stated that he did not have problems with his left 
knee until the late 1990's, and his service treatment records did 
not reflect any notations that he sought treatment for or was 
diagnosed with a left knee condition.

Based on the evidence of record, the Board finds that service 
connection on a direct basis is not warranted for a left knee 
condition.  Although the Veteran is diagnosed with 
tricompartmental arthritis, there is no competent medical 
evidence linking this condition to the Veteran's period of active 
duty for training.  The Veteran's service treatment records 
contain no entries regarding complaints of or treatment for a 
left knee condition, and only an incidental finding of minimal 
crepitus on examination.  Moreover, the Veteran reported an onset 
of symptoms in the late 1990's, many years after his separation 
from service.  Based on a review of the claims file, a history 
provided by the Veteran, and a physical examination, the VA 
examiner in this case concluded that the Veteran's left knee 
disorder was not incurred in or the result of service.  There is 
no competent medical evidence to contradict this opinion or to 
otherwise support the conclusion that the Veteran's left knee 
condition was related to service.

The Board has considered the Veteran's own statements in support 
of his claim.  The U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) held that lay evidence is one type of evidence 
that must be considered, and competent lay evidence can be 
sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). This would 
include weighing the absence of contemporary medical evidence 
against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example difficulty 
hearing, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency ("a legal concept determining whether testimony may 
be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted")).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some 
cases, lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular case 
is a question of fact to be decided by the Board in the first 
instance.  The Federal Circuit set forth a two-step analysis to 
evaluate the competency of lay evidence.  The Board must first 
determine whether the disability is the type of injury for which 
lay evidence is competent evidence.  If so, the Board must weigh 
that evidence against the other evidence of record-including, if 
the Board so chooses, the fact that the Veteran has not provided 
any in-service record documenting his claimed injury-to determine 
whether to grant service connection.  See Robinson v. Shinseki,  
312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay 
evidence will be competent and credible evidence of etiology").  
The Board observes that this Federal Circuit decision is 
nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a 
non-precedential Court decision may be cited "for any 
persuasiveness or reasoning it contains").  The Board believes 
that if Bethea applies to Court decisions, it surely applies to 
those of a superior tribunal, the Federal Circuit.

Here, while the Veteran is certainly competent to report his own 
observations, he has not been shown to be competent to identify 
specific disorders based solely on observation.  Further, while 
the Veteran has asserted that his knee disorder is related to 
service, he has not demonstrated the medical knowledge required 
to establish an etiological nexus between.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 
3.159 (a)(1) (competent medical evidence means evidence provided 
by a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or opinions).  
Therefore, although the statements of the Veteran offered in 
support of his claim have been given full consideration by the 
Board, they are not considered competent medical evidence and do 
not serve to establish a medical nexus between these claimed 
disorders and the Veteran's period of service.  Therefore, 
service connection on a direct basis is not warranted.

The Veteran has also claimed entitlement to service connection 
for a left knee disorder as secondary to a right knee disorder.

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991). 
 
In this case, however, the Veteran is not service-connected for a 
right knee disorder.  Indeed, his claim for service connection 
for a right knee disorder was denied in an October 2009 Board 
decision.  Therefore, service connection for a left knee disorder 
on a secondary basis is not warranted.

The preponderance of the evidence is against finding that the 
Veteran has a left knee disorder etiologically related to service 
or a service-connected disability.  The appeal is accordingly 
denied.  In making this determination, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for a left knee disorder is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


